The offense is transporting intoxicating liquor; the punishment confinement in the penitentiary for one year.
It appears from the record that appellant entered into recognizance on appeal. The recognizance is not sufficient to confer jurisdiction on this court. The form of recognizance on appeal is set out in Article 817, C. C. P. This article requires that the appellant bind himself to abide the judgment of the Court of Criminal Appeals of the State of Texas. The recognizance disclosed by the record does not bind appellant to abide the judgment of the Court of Criminal Appeals. Thomson v. State, 243 S.W. 848.
The appeal is dismissed.
Appeal dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.